                                   1

                                   2

                                   3

                                   4                                       UNITED STATES DISTRICT COURT

                                   5                                      NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         USA,
                                   7                                                             Case No. 20-cr-00078-MAG-1 (JSC)
                                                             Plaintiff,
                                   8
                                                   v.                                            ORDER FOR PRETRIAL
                                   9                                                             PREPARATION FOR CRIMINAL
                                         ERIC WOLF DEJONG,                                       BENCH TRIAL
                                  10
                                                             Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Following the initial appearance and arraignment held on March 5, 2020 IT IS

                                  14   ORDERED:

                                  15          1.        TRIAL DATE
                                  16
                                                        a.         Trial by the Court will begin on May 12, 2020 at 10:00 a.m., in Courtroom
                                  17
                                       E, 15th Floor, 450 Golden Gate Avenue, San Francisco, California.
                                  18
                                                        b.         The length of the trial shall be one day.
                                  19
                                              2.        DISCOVERY
                                  20

                                  21                    a.         Both sides will comply with the Federal Rules of Criminal Procedure, and

                                  22   the United States will comply with Brady v. Maryland, 373 U.S. 83 (1963), Giglio v. United
                                  23   States, 405 U.S. 150 (1972), and United States v. Agurs, 427 U.S. 97 (1976).
                                  24
                                              3.        MOTIONS
                                  25
                                                        a.         Any motions in limine shall be submitted as follows: at least twenty-one
                                  26
                                       (21) calendar days before the conference, the moving party shall serve, but not file, the opening
                                  27

                                  28   brief. At least eleven (11) calendar days before the conference, the responding party shall serve
                                       the opposition. There will be no reply. When the oppositions are received, the moving party
                                   1

                                   2   should collate the motion and the opposition together, back-to-back, and then file the paired sets at

                                   3   least ten (10) calendar days before the conference. Each motion should be presented in a separate

                                   4   memorandum and properly identified, for example, “Plaintiff's Motion in Limine No. 1 to Exclude
                                   5
                                       . . . .” Each party is limited to bringing five motions in limine. The parties are encouraged to
                                   6
                                       stipulate where possible, for example, as to the exclusion of witnesses from the courtroom. Each
                                   7
                                       motion should address a single, separate topic, and contain no more than seven pages of briefing
                                   8
                                       per side.
                                   9

                                  10                  b.      Hard-copy courtesy copies of the above documents shall be delivered by

                                  11   NOON the day after filing.
                                  12          4.      PRETRIAL FILINGS
Northern District of California
 United States District Court




                                  13
                                              A Final Pretrial Conference shall be held on April 30, 2020, at 11:00 a.m., in Courtroom
                                  14
                                       E, 15th Floor. Each party shall attend by lead trial counsel.
                                  15
                                              a.      Seven (7) days prior to date of the Final Pretrial Conference the parties shall each
                                  16

                                  17   complete (except as noted in paragraph 4(a)(5) below) the following:

                                  18                  1.      Serve and file a pretrial statement pursuant to Crim. L.R. 17.1-1(b).
                                  19                  2.      At the discretion of the parties, serve and file a trial brief.
                                  20                  3.      Serve and file a numerical list of each party’s exhibits, including a brief
                                  21          statement describing the substance and purpose of each exhibit and the name of the
                                  22          sponsoring witness.
                                  23                  4.      Serve and file a list of the witnesses that each party intends to call at the
                                  24          trial, not including rebuttal witnesses, setting forth for each witness the substance of their
                                  25          testimony.
                                  26                  5.      Exchange exhibits, which shall be pre-marked with an exhibit sticker
                                  27          (example attached), tabbed and in 3-ring binders. Plaintiff shall use numbers (1,2, 3, etc.)
                                  28
                                                                                          2
                                   1          and defendant shall use numbers preceded by a letter (A-1, A-2, A-3, etc.). Additional

                                   2          parties shall also use a letter preceding numbers (B-1, B-2, B-3, or C-1, C-2, C-3, etc.). A

                                   3          single exhibit should be marked only once. If the Plaintiff has marked an exhibit, then the

                                   4          Defendant should not re-mark the exact document with another number. Different

                                   5          versions of the same document, e.g., a copy with additional handwriting, must be treated as

                                   6          different exhibits with different numbers. Spine labels should indicate the numbers of the

                                   7          exhibits that are in the binders. Each set of exhibit binders shall be marked as “Original.”

                                   8          Deposit the exhibits with the deputy clerk one (1) week before the trial. Exhibits are not

                                   9          filed.

                                  10                   6.    In addition to the official record exhibits, a single, joint set of bench

                                  11          binders containing a copy of the exhibits must be provided to the Court and should be

                                  12          marked as “Chambers Copies.” Each exhibit must be separated with a label divider
Northern District of California
 United States District Court




                                  13          identifying the exhibit number. (An exhibit tag is unnecessary for the bench set.) Spine

                                  14          labels should indicate the numbers of the exhibits that are in the binders.

                                  15                   7.    Counsel must consult with each other and with the deputy clerk at the end

                                  16          of each trial day and compare notes as to which exhibits are in evidence and any

                                  17          limitations thereon. If there are any differences, counsel should bring them promptly to the

                                  18          Court’s attention.

                                  19                   8.    Before closing arguments, counsel must confer with the deputy clerk to

                                  20          make sure the exhibits in evidence are in good order. Counsel may, but are not required to,

                                  21          jointly provide a revised list of all exhibits actually in evidence (and no others) stating the

                                  22          exhibit number and a brief, non-argumentative description.

                                  23
                                              5.       PRETRIAL ARRANGEMENTS
                                  24

                                  25          During trial, counsel may wish to use overhead projectors, laser-disk/computer graphics,

                                  26   poster blow-ups, models, or specimens of devices. Equipment should be shared by all counsel to

                                  27   the maximum extent possible. The Court provides no equipment other than an easel. The United
                                  28
                                       States Marshal requires a court order to allow equipment into the courthouse. For electronic
                                                                                        3
                                       equipment, parties should be prepared to maintain the equipment or have a technician handy at all
                                   1

                                   2   times. The parties shall tape extension cords to the carpet for safety. The parties may work with

                                   3   the deputy clerk, Ada Means (415-522-2015), on all courtroom-layout issues.

                                   4
                                              IT IS SO ORDERED.
                                   5
                                       Dated: March 6, 2020
                                   6
                                                                                      ______________________________________
                                   7                                                  JACQUELINE SCOTT CORLEY
                                                                                      United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        4
